Citation Nr: 0212564	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-01 388A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death, to include on the basis of Agent Orange.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents Educational Assistance under 
38 U.S.C.A. Chapter 35.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty for over 20 years, 
including service in the Republic of Vietnam, retiring in 
August 1976.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a November 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The appellant subsequently relocated, and her 
claims file was transferred to the jurisdiction of the 
Columbia, South Carolina, RO.  

The veteran died in April 1999 from metastatic cancer; the 
appellant is his surviving spouse.


REMAND

The appellant claims that the veteran's metastatic cancer is 
related to his active service, including his service in 
Vietnam, and on the basis of inservice exposure to 
herbicides. 

A careful review of the claims file shows that the appellant 
canceled a RO hearing scheduled for April 2000, due to her 
hip surgery.  This hearing was rescheduled and held in May 
2000. 

Additionally, in February 2002, the appellant requested an 
extension of time to submit additional evidence.  There is no 
indication in the record that this motion was either granted 
or denied.  Thus, the RO should make a decision and inform 
the appellant what it is.  Therefore, the matter must be 
remanded in order to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, prior to certification of the appeal to the Board, 
the appellant requested, in March 2002, a video-conference 
hearing, at the Columbia RO, before a Member of the Board 
sitting in Washington, D.C.  This hearing has not yet been 
conducted.  

Although the appellant's representative noted on the written 
brief presentation, dated May 2002, that a hearing was 
canceled due to the appellant's hip surgery, review of the 
record reflects that this was the April 2000 local hearing, 
and that the appellant has not withdrawn her request for a 
Board Member hearing.  

Because further action on her claim is required by the RO in 
order to avoid prejudice to the claimant, Bernard v. Brown, 4 
Vet. App. 384 (1993), the claim must be remanded.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:


1.  The RO should rule on the appellant's 
extension of time request, and inform the 
appellant of that decision. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

2.  The RO should next schedule the 
appellant for a hearing at the RO, via 
video-conferencing techniques, with a 
Member of the Board, sitting in 
Washington, D.C., unless the appellant 
specifically withdraws her request in 
writing.  

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
appellant's claims.  If any of the 
benefits sought on appeal are not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

